NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

JAMES L. PATEREK, IN HIS OWN RIGHT AND AS
BEST FRIEND OF, JAMES LEONARD PATEREK,
JR.,

Petitioner-Appellee,

V.

SECRETARY OF HEALTH AND HUMAN
SERVICES,
Respondent-Appellant.

2012-5078

Appeal from the United States Court of Federal
Claiins in case no. O.?.-VV-411, Judge Susan G. Braden.

ON MOTION

ORDER

The United States moves for a SG-day extension of
time, until July 11, 2012, to file its brief. James L. Pa-
terek opposes.

Up0n consideration thereof,
IT ls ORDERED THAT:

PATEREK V. I-U'IS 2

The motion is granted.
Fon THE CoURT

 2 4  /s/ Jan Horbaly
Date J an Horbaly _
Clerk

cc: Teal Luthy Miller, Esq.
J0hn F. McHugh, Esq. FILED
521 "'Sar%%"F¥-B€§»ft"§§%‘ii"r?°“
MAY 24 2012

JAN HDRBALY
CLEHK